Order entered January 27, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00572-CR

                               LARRY BUDOW, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 9
                                 Dallas County, Texas
                         Trial Court Cause No. MA16-45409-k

                                         ORDER
       On May 25, 2016, two volumes of the clerk’s record were filed, bearing incorrect trial

court numbers. On May 31, 2016, two volumes of the corrected clerk’s record were filed. We

STRIKE the two volumes of clerk’s record filed May 25, 2016.


                                                    /s/   LANA MYERS
                                                          JUSTICE